Citation Nr: 9900402	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death as secondary to exposure to ionizing 
radiation or otherwise.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran, who died in April 1990, served on active duty 
from May 1943 until November 1945; from February 1946 until 
December 1948; and from May 1951 until February 1952.  The 
appellant in this matter is the veterans widow.

This appeal arises from a rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) in January 1995.  By 
this decision, in pertinent part, the RO declined to grant 
service connection for the cause of the veterans death as 
secondary to exposure to ionizing radiation.  In so doing, 
the RO declared that there [was] no evidence of the 
veterans [having been] exposed to radiation and noted that 
the appellants claim had been considered under both 
38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b).  

In September 1996, the Board of Veterans Appeals (Board) 
remanded the appellants claim, instructing the RO to obtain 
clarification of the appellants representation and to afford 
the appellant an opportunity (pursuant to the holding in 
Combee v. Brown, 34 F.3d. 1039 (Fed.Cir. 1994))  to cite or 
submit competent scientific or medical evidence that would 
tend to suggest that the prolymphocytic leukemia from which 
the veteran had died, though not among the diseases listed at 
38 C.F.R. § 3.311(b)(2), constituted a radiogenic disease.  
Having apparently received no additional evidence from the 
appellant vis-à-vis her radiation claim, the RO appears to 
have confirmed its denial of service connection for the cause 
of the veterans death in May 1998.


REMAND

The appellants claim for service connection for the cause of 
the veterans death as secondary to exposure to ionizing 
radiation was remanded, pursuant to the holding in Combee v. 
Brown, 34 F.3d. 1039 (Fed.Cir. 1994)), in order that the 
appellant be afforded the opportunity to cite or submit 
competent scientific or medical evidence to show that the 
prolymphocytic leukemia from which the veteran had died, 
though not then among the diseases listed at 38 C.F.R. 
§ 3.311(b)(2), constituted a radiogenic disease.  Upon 
submission of such evidence, the RO was to have undertaken to 
develop the appellants radiation claim pursuant to the 
provisions of 38 C.F.R. § 3.311, beginning with a 
determination of the veterans radiation exposure and dose.  
Also as part of this development, the RO was to have obtained 
the veterans terminal hospital records and his service 
personnel records.  Because the appellant did not submit any 
additional evidence, however, this development was not 
attempted.  

Notwithstanding the appellants failure to have submitted 
scientific or medical evidence to show the veterans 
prolymphocytic leukemia to have constituted a radiogenic 
disease, the Board observes that, because 38 C.F.R. § 3.311 
was recently revised to provide, in effect, that all cancers 
(including, presumably, prolymphocytic leukemia) are to be 
considered radiogenic diseases, the development that was 
previously conditioned upon the appellants submission of 
competent scientific or medical evidence must be undertaken.  
See 63 FR 185, pages 50993-50995 (September 24, 1998).  
Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant 
whether she knows of any additional 
evidence that might bear upon her claim 
for service connection for the cause of 
the veterans death as secondary to 
exposure to ionizing radiation.  The RO 
should attempt to obtain any additional 
evidence specified by the appellant.

2.  The RO should undertake to develop 
the appellants claim for service 
connection for the cause of the veterans 
death as secondary to ionizing radiation 
in accordance with the provisions of 
38 C.F.R. § 3.311, beginning with a 
determination of the veterans radiation 
exposure and dose.  See 38 C.F.R. 
§ 3.311(a).  Additionally, and as part of 
its development in this regard, the RO 
should obtain the veterans terminal 
hospital records and any additional 
service personnel records.   Also, 
additional attempts should be made to 
obtain all of the veterans service 
medical records.  

3.  Finally, the RO should readjudicate 
under all applicable criteria the 
appellants claim for service connection 
for the cause of the veterans death as 
secondary to exposure to ionizing 
radiation.  In so doing, the RO should 
take note that all cancers now constitute 
radiogenic diseases under the recently-
revised provisions of 38 C.F.R. 
§ 3.311(b).  If all benefits requested 
are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.

4. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
